McCLENDON, J.,
concurring.
_JjThe Office of Workers’ Compensation judge determined that Mr. White committed fraud as of December 1, 2007. As a result of this factual finding, the OWC judge found that Mr. White forfeited his supplemental earnings benefits. See *1183LSA-R.S. 23:1208.1 Mr. White did . not appeal the OWC judge’s ruling on the fraud determination, and the OWC’s ruling in that regard is now final. Because the fraud determination serves as a valid basis for terminating Mr. White’s benefits, .this court need not address whether Mr. White was terminated for cause. Therefore, I respectfully concur with the result reached by the majority.

. Louisiana Revised Statutes 23:1208 provides, in pertinent part:
A. It shall be unlawful for any person, for the purpose of obtaining or defeating any benefit or payment under the provisions of this Chapter, either for himself or for >any other person, to willfully make a false statement or representation.
* * sH *
E. Any employee violating this Section shall, upon determination by workers' compensa- ' tion judge, forfeit any right to compensation benefits under this Chapter.